Citation Nr: 1533209	
Decision Date: 08/05/15    Archive Date: 08/11/15	

DOCKET NO.  09-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for recurrent right ankle sprain injuries.

2.  Entitlement to an initial (compensable) evaluation for recurrent left ankle sprain injuries.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as well as a May 2009 rating decision by the Newark, New Jersey RO.

A review of the July 2009 Substantive Appeal shows that the appellant only perfected the issues of entitlement to increased evaluations for right and left ankle sprains; for residual scarring, status post a deep laceration injury of the right anterior leg; and for residuals of a left thigh soft tissue injury.  He argued that each of these disorders should be assigned individual 10 percent evaluations. 

Given that a September 2010 rating decision awarded separate 10 percent evaluations for residual right anterior leg scarring, and for left thigh soft tissue injury residuals those awards constitute a complete grant of the benefits sought.  Accordingly, those issues are no longer before the Board.  The sole issues remaining for appellate review are listed on the title page.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The record raises questions as to the current severity of the Veteran's service-connected right and left ankle disabilities.  Indeed, the Veteran last underwent a VA examination for the purpose of determining the severity of his service-connected ankle disabilities in January 2013, at this point, more than two and one-half years ago.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Moreover, a report of that examination, which is clearly relevant to the Veteran's current claims, was added to the record subsequent to the May 2009 issuance of a statement of the case, and has not yet been considered by the RO in the context of a supplemental statement of the case.  Accordingly, absent a waiver of consideration by the RO, which has not been submitted in this case, this evidence must be referred to the RO for initial review.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2014).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since January 2013 should be obtained and incorporated in the Veteran's Veterans Benefits Management System (VBMS) electronic record.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded a VA orthopedic examination in order to accurately determine the current nature and severity of his right and left ankle sprain disabilities.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of the appellant's bilateral ankle disabilities.  In particular, the examiner should specifically comment regarding any and all limitation of ankle motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination).  The examiner should discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should address whether the Veteran experiences flare-ups associated with these disorders.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described. 

A complete rationale must be provided for any and all opinions offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examiner must specify in his report that the VBMS file, as well as the Veteran's Virtual VA electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his/her consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the claims.  This readjudication should specifically take into account any and all evidence added to the record since the time of the issuance of the May 2009 statement of the case.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since May 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


